Citation Nr: 0002897	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-33 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for the cost of medical services 
rendered during private hospitalization from July 19, 1997, 
to July 22, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
April 1969.

This matter arises from an August 1997 administrative 
decision by the Chief Financial Officer of the Department of 
Veterans Affairs Medical Center (VAMC) in Syracuse, New York.  
The veteran substantively appealed the decision.  Although 
the case originated at the Syracuse VAMC, it was transferred 
to the Buffalo, New York, RO, which has current jurisdiction.  
The Buffalo RO referred the case to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran received private medical treatment at Crouse 
Irving Memorial Hospital from July 19, 1997 through July 22, 
1997 for atypical chest pain.

2.  At the time that the veteran was admitted to Crouse 
Irving Memorial Hospital, he was in receipt of a 100 percent 
schedular disability rating for a total left knee 
arthroplasty, which was his only service-connected 
disability. 

3.  The veteran's chest pain is not related to his service-
connected left knee disability, and he is not permanently and 
totally disabled due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private hospitalization and 
treatment furnished to the veteran from July 19, 1997, 
through July 22, 1997, have not been met.  38 U.S.C.A. §§ 
1728, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 17.52, 
17.120 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that VA should pay for the cost of his 
admission and treatment at Crouse Irving Memorial Hospital, a 
private facility, in July 1997, because the VAMC Urgent Care 
unit was closed when he needed emergency treatment, and he 
was 100 percent disabled from a service-connected condition 
at the time.  

Statutory and regulatory criteria allow for VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private facilities under certain circumstances.  
The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses are provided by statute at 38 
U.S.C.A. § 1728 (West 1991 & Supp. 1999), and implemented by 
regulations at 38 C.F.R. §§ 17.52-17.54, 17.120 (1999).

The pertinent statute provides that a veteran who is entitled 
to VA hospital care or medical services may be reimbursed for 
the reasonable value of such services provided by a non-VA 
facility, or the non-VA facility may be directly paid by VA, 
if the following conditions are met: The care or services 
were rendered (1) in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) were 
for an adjudicated service-connected disability, or for a 
non- service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) were rendered under circumstances where 
VA or other Federal facilities were not feasibly available.  
38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. §§ 17.52(a), 17.120.  
See also, Zimick v. West, 11 Vet. App. 45 (1998.  

The Board notes that while the veteran was notified of the 
statutory and regulatory criteria in a statement of the case 
(SOC) issued in September 1997, he was advised of the 
regulations extant prior to revisions which occurred 
effective 1996.  The regulations set forth in the SOC as 38 
C.F.R. § 17.50b-f, are now numbered as 

§§ 17.52 -17.55.  However, in 1996, the regulations were only 
renumbered, without substantive changes.  Therefore, the 
Board finds that there has been no prejudice to the veteran, 
and remand for issuance of a Supplemental Statement of the 
Case to reflect the renumbering is unnecessary.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  For purposes of 
convenience in reference, any regulation referenced in this 
decision will be discussed as currently numbered.   

In reviewing the evidence of record, the Board finds no basis 
for allowing reimbursement or payment of unauthorized medical 
care.  While it is true that the veteran was assigned a 100 
percent rating at the time of his hospitalization, it was a 
schedular rating in effect for one year following the 
implantation of a knee prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999).  The rating was temporary and 
the veteran has not been adjudicated as permanently and 
totally disabled.  Indeed, the record reflects a current 
disability rating of 30 percent for his service-connected 
left knee disability, which is his only service-connected 
condition.  Moreover, there is no evidence of record to show 
that the veteran's treatment for atypical chest pain was 
associated in any way with his service-connected left knee 
disability.  The Board need not reach the issues of whether 
the veteran's condition was emergent and whether treatment at 
a VA medical facility was available at the time in question, 
as the veteran must meet all of the requirements of the 
statute to establish eligibility for payment of unauthorized 
medical expenses, and he has not done so.  Zimick v. West, 11 
Vet. App. at 49.

The Board concludes that the veteran has failed to meet the 
criteria for payment or reimbursement of the costs of private 
hospitalization in July 1997, on the basis of eligibility 
under 38 U.S.C.A. § 1728.




ORDER

Entitlement to payment of or reimbursement of the cost of 
private hospitalization from July 19, 1997 to July 22, 1997, 
is denied.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

